Citation Nr: 1529337	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.

2.  Entitlement to service connection for lumbar spine degenerative disc disease, claimed as a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from April 1948 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.

In May 2015, the Veteran and the Veteran's spouse presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A Board decision in April 1993 denied reopening service connection for a back disorder, finding that there was no evidence of service incurrence or aggravation.

2.  The Veteran did not appeal the April 1993 Board decision.

3.  Evidence received since the April 1993 Board decision that denied reopening service connection for a back disorder that was not previously considered relates to the unestablished fact of a nexus to service.

4.  The Veteran injured the low back in service.

5.  The Veteran has current lumbar spine degenerative disc disease.

6.  The current lumbar spine degenerative disc disease is related to service.


CONCLUSIONS OF LAW

1.  The April 1993 Board decision that denied reopening service connection for a back disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014).

2.  New and material evidence has been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The claim to reopen service connection for a back disorder and the underlying claim for service connection for lumbar spine degenerative disc disease have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (reopening and grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Back Disorder

The Veteran seeks to reopen service connection for a back disorder.  Specifically, the Veteran has asserted that recurring back pain has been present since injuring the back during paratrooper training in service.  See May 2015 Board hearing transcript at 6-7, 14-15.

Following a December 1991 rating decision by the RO, the Board denied the Veteran's appeal to reopen service connection for a back disorder in an April 1993 decision.  The Veteran did not appeal the April 1993 Board decision; therefore, the April 1993 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

In the April 1993 decision, the Board denied reopening service connection for a back disorder, finding that a current back disability was not incurred or aggravated in service (no nexus).  The evidence at the time of the April 1993 Board decision included statements from the Veteran, the Veteran's spouse, and two friends suggesting that the Veteran had experienced continuous back pain since service separation.  The evidence also included statements from two private physicians suggesting that the current back disorder could be related to numerous parachute jumps in service.  The evidence received since the April 1993 Board decision includes oral testimony from the May 2015 Board hearing, medical evidence of back surgery in 2006, a new diagnosis of lumbar spine degenerative disc disease, and an April 2010 letter from a private physician.

After reviewing the evidence received since the April 1993 Board decision, the Board finds that it qualified as new and material evidence and, therefore, is sufficient to reopen service connection for a back disorder.  Specifically, the Veteran's May 2015 oral testimony provides additional details about the period following service separation in 1954 and the absence of an intervening low back injury before 1984, as well as an indication from a private physician that the severity of current lumbar spine degenerative disc disease suggest chronic changes which might have started in service.  This evidence relates to the unestablished fact of a nexus between a current back disorder and service.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a back disorder.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1331; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

As noted above, the Veteran seeks service connection for a back disorder that began in service and which has manifested continuous pain since injuring the low back in service.  Specifically, the Veteran contends that a current back disorder developed from landing over 100 jumps during paratrooper training.  See May 2015 Board hearing transcript at 6-7, 14-15.

Initially, the Board finds that the Veteran injured the low back in service.  During the May 2015 Board hearing, the Veteran testified that was treated for a compression fracture in the low back during service, and may have had a misaligned disc in the lumbar spine at that time.  See id. at 11.  The Veteran has consistently reported that the low back was injured during paratrooper training, and the service personnel records, including the DD Form 214, show completion of the basic airborne course.  Service treatment records are unavailable, so the Board has carefully considered the benefit-of-the-doubt rule.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the low back in service.

Next, the Board finds that the Veteran has current lumbar spine degenerative disc disease.  An April 2010 letter from Dr. M.M. reflects current degenerative disc disease at the L2-3, L3-4, L4-5, and L5-S1 portions of the spine.  The Veteran had an operation in May 2006 to correct severe spinal stenosis in the same area, and the postoperative diagnosis suggests that stenosis was still present after the operation.  Nevertheless, Dr. M.M.'s April 2010 letter, drafted after review of current x-ray images, indicates current lumbar spine degenerative disc disease.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is in relative equipoise on the question of whether the current lumbar spine degenerative disc disease is related to service.  Written statements from two of the Veteran's friends suggest that the Veteran complained of back pain after returning from service in 1954, and for many years thereafter.  See J.W. and M.W. October 1991 letters.  The Veteran's spouse, who did not meet the Veteran until 1964, has provided written statements and oral testimony indicating that the Veteran has had low back pain since that time.  See October 1991 letter; May 2015 Board hearing transcript at 28-29.  The Veteran has also provided written statements and oral testimony that low back pain has been present since the in-service injury.

There is no objective medical evidence of a low back disorder until 1985, when the Veteran sought treatment for back pain following a lifting injury in 1984.  See April 1985 Dr. E.W. treatment records.  X-ray testing from May 1985 reflect a large spur at L4 in the lumbar spine and hypertrophic spurs at L5 which, according the private examiner, were "presumably the result of an old injury."  In January 1987, Dr. T.P. opined that lumbar spine abnormalities would take at least 25 to 30 years following an injury to develop, which is consistent with the Veteran's reported in-service low back injury.  Similarly, and also in January 1987, Dr. G.L. opined that the lumbar spine spur formation "had been a chronic process, perhaps, and most likely related to numerous jumps and falls back in service."  A third doctor commented that it is "not too unreasonable to consider [lumbar spine degeneration] a consequence of numerous jumps and falls."  Dr. N.M. January 1987 treatment record.  More recently, in April 2010, Dr. M.M. opined that the current degenerative disc disease "suggests chronic changes which might have started from the time he was injured [in-service] and progressed to this point."

In sum, the evidence includes statements from four private doctors with varying degrees of speculation that the Veteran's history of low back pain could be related to parachute jumping in service.  These opinions, which generally express possibility rather than probability, are ordinarily considered speculative, and have limited probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this case, however, where there are no service treatment records to provide medical examiners with a fully accurate medical history to base a more-certain medical opinion, the Board is persuaded by the fact that four examiners expressed a possible relationship between the low back disorder and parachute jumping in service, which is confirmed.  The lay statements on record, which the Board finds credible, provide evidence that the low back disorder manifested continuous pain since service, which is consistent with the chronic nature of the low back disorder described by all four examiners.  

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that the current lumbar spine degenerative disc disease is related to service, and that the criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.

Service connection for lumbar spine degenerative disc disease is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


